SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 10th day of January, 2013. Oppenheimer Diversified Alternatives Fund By: William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer & Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the Brian F. Wruble Board of Trustees January 10, 2013 William F. Glavin, Jr.* President, Principal William F. Glavin, Jr. Executive Officer and Trustee January 10, 2013 Brian W. Wixted* Treasurer, Principal January 10, 2013 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee January 10, 2013 David K. Downes Matthew P. Fink* Trustee January 10, 2013 Matthew P. Fink Phillip A. Griffiths* Trustee January 10, 2013 Phillip A. Griffiths Mary F. Miller* Trustee January 10, 2013 Mary F. Miller Joel W. Motley* Trustee January 10, 2013 Joel W. Motley Mary Ann Tynan* Trustee January 10, 2013 Mary Ann Tynan Joseph M. Wikler* Trustee January 10, 2013 Joseph M. Wikler Peter I. Wold* Trustee January 10, 2013 Peter I. Wold *By: /s/ Mitchell J. Lindauer By: Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
